DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11,001,550 (hereafter US ‘550).  Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 1, US ‘550 (see ref. claim 1) claims a production line for producing biofuel, or other bio-based chemicals, from biomass in a continuous flow, using thermo-chemical conversion of the biomass, comprising: 
a biomass inlet, 
a tubular reactor, 
two double piston based pumps each having associated valves for control of working pressure situated upstream and downstream relative to the biomass inlet, 
heating means (HM) in thermal contact with a first part of the tubular reactor for controlling the temperature in the tubular reactor, and 
cooling means (CM) in thermal contact with a second part of the tubular reactor for cooling the biomass under conversion, 
wherein the tubular reactor is not equipped with internal baffles that influence mixing.
US ‘550 (see ref. claim 4) also claims the pumps may be “hydraulically driven”.  
The examiner takes official notice that it is well-known in the mechanical engineering art that hydraulically driven piston based pumps are driven by hydraulic actuators.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide hydraulically driven pumps, each driven by associated hydraulic actuators, for the two double piston-based pumps in the claimed production line of US ‘550.
Regarding claim 2, US ‘550 (see ref. claim 5) claims the production line comprises a heat exchanger including heat clamps made from solid matrixes of heat conducting material that surround the tubular reactor.
Regarding claim 3, US ‘550 (see ref. claims 1 and 6) claims a method for producing bio-fuel, or other bio-based chemicals, from biomass under continuous flow in the production line of claim 1 comprising: 
operating each of the two double piston-based pumps in a manner such that the two pistons of each double piston-based pump work in counter-phase relative to one another and controlling the corresponding working pressure of the pistons using the associated valves; and 
thermo-chemically converting the biomass in the tubular reactor.
As discussed with respect to the rejection of claim 1, US ‘550 (see ref. claim 4) also claims the pumps may be “hydraulically driven”.  The examiner takes official notice that it is well-known in the mechanical engineering art that hydraulically driven piston based pumps are driven by hydraulic actuators.  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide hydraulically driven pumps, each driven by associated hydraulic actuators, for the two double piston-based pumps in the method of US ‘550.
Regarding claim 4, US ’550 (see ref. claims 1 and 7) claims a method for producing bio-fuel, or other bio-based chemicals, from biomass under continuous flow in the production line of claim 1 comprising: 
operating the production line in a manner such that the flow in at least part of the tubular reactor oscillates such that local flow has alternating direction between forward and backward, resulting in lower viscosity of the biomass and higher heat transfer; and 
thermo-chemically converting the biomass in the tubular reactor.
As discussed with respect to the rejection of claim 1, US ‘550 (see ref. claim 4) also claims the pumps may be “hydraulically driven”.  The examiner takes official notice that it is well-known in the mechanical engineering art that hydraulically driven piston based pumps are driven by hydraulic actuators.  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide hydraulically driven pumps, each driven by associated hydraulic actuators, for the two double piston-based pumps in the method of US ‘550.
Regarding claim 5, US ‘550 (see ref. claims 1 and 8) claims a method for producing bio-fuel, or other bio-based chemicals, from biomass under continuous flow in the production line of claim 1 comprising: 
maintaining a conversion zone situated between the first part of the tubular reactor in thermal contact with the heating means and the second part of the tubular reactor in thermal contact with the cooling means at a temperature between 500K and 650K; and 
thermo-chemically converting the biomass in the tubular reactor.
As discussed with respect to the rejection of claim 1, US ‘550 (see ref. claim 4) also claims the pumps may be “hydraulically driven”.  The examiner takes official notice that it is well-known in the mechanical engineering art that hydraulically driven piston based pumps are driven by hydraulic actuators.  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide hydraulically driven pumps, each driven by associated hydraulic actuators, for the two double piston-based pumps in the method of US ‘550.
Regarding claim 6, US ‘550 (see ref. claims 1 and 9) claims a method for producing bio-fuel or other bio-based chemicals, from biomass under continuous flow in the production line of claim 1 comprising: 
operating the two double piston-based pumps, the heating means, and the cooling means of the production line in a manner such that a conversion zone (CZ) situated between the first part of the tubular reactor in thermal contact with the heating means and the second part of the tubular reactor in thermal contact with the cooling means is maintained under supercritical or near-supercritical fluid conditions to induce biomass conversion; and 
thermo-chemically converting the biomass in the tubular reactor.
As discussed with respect to the rejection of claim 1, US ‘550 (see ref. claim 4) also claims the pumps may be “hydraulically driven”.  The examiner takes official notice that it is well-known in the mechanical engineering art that hydraulically driven piston based pumps are driven by hydraulic actuators.  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide hydraulically driven pumps, each driven by associated hydraulic actuators, for the two double piston-based pumps in the method of US ‘550.
Regarding claim 7, US ‘550 (see ref. claims 1 and 10) claims a method for producing bio-fuel or other bio-based chemicals, from biomass under continuous flow in the production line of claim 1 comprising: 
thermo-chemically converting the biomass in the tubular reactor in the presence of water or other polar solvents.
As discussed with respect to the rejection of claim 1, US ‘550 (see ref. claim 4) also claims the pumps may be “hydraulically driven”.  The examiner takes official notice that it is well-known in the mechanical engineering art that hydraulically driven piston based pumps are driven by hydraulic actuators.  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide hydraulically driven pumps, each driven by associated hydraulic actuators, for the two double piston-based pumps in the method of US ‘550.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2021/0347720 is the pre-grant publication of the instant application.
US 2021/0237026 (corresponding to SN 17/203,794) and US 2021/0237014 (corresponding to SN 17/203,798) are directed to Applicant’s related applications.
Chang (US 2012/0171090) was cited in the parent application.  Chang discloses a tubular reactor 1 that is an oscillatory flow reactor (OFR), said tubular reactor (see, e.g., FIG. 5) comprising an inlet (i.e., an inlet port 9), an outlet (i.e., an outlet port 10), and two double piston-based pumps (i.e., pressurizing device 8 with two pumping units, as shown, with each pumping unit including two pistons 4) situated upstream and downstream relative to an inlet (i.e., inlet port 9) of the tubular flow reactor; wherein the two double piston-based pumps operate in a manner that induces an oscillatory reciprocating flow on a liquid in the tubular reactor in order to produce turbulent mixing conditions (see, e.g., paragraphs [0007], [0022]); and wherein the tubular reactor is not equipped with internal baffles that influence mixing (i.e., the reactor tube 1 is “corrugated” as shown in FIG. 2; it does not have “baffles”, which are interpreted as plates or inserts attached or provided inside of the reactor tube).  Chang further discloses that the two double piston-based pumps are attached to the tubular reactor 1 through reducer couplings 12.  Chang, however, fails to disclose or adequately suggest that the two double piston based pump each have associated valves for controlling the working pressure.  This feature of Applicant’s invention was shown in FIG. 4C of the disclosure.
Reintjens et al. (WO 2012/095176 A1), Tessien (US 2009/0059718), Bergman et al. (US 5,658,610), Souhrada et al. (US 4,271,007), and Roelands (US 2015/0273430) are further cited to illustrate the state of the art.
* * *
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A LEUNG whose telephone number is (571)272-1449. The examiner can normally be reached Monday - Friday 10 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER GRIFFIN can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER A LEUNG/Primary Examiner, Art Unit 1774